— Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered February 11, 1991, convicting defendant, after a jury trial, of assault in the second degree, attempted robbery in the third degree, tampering with a witness in the third degree and intimidating a victim or witness in the third degree, and sentencing him, as a second felony offender, to a term of imprisonment of 3 V2 to 7 years for assault and 2 to 4 year terms of imprisonment on the remaining counts, all to run concurrently, unanimously affirmed.